                                         Case 4:19-cv-03074-YGR Document 321 Filed 04/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD R. CAMERON, et al.,                        Case No. 19-cv-03074-YGR (TSH)
                                   8                    Plaintiffs,
                                                                                           ORDER RE: MOTION TO SEAL
                                   9             v.
                                                                                           Re: Dkt. No. 309
                                  10     APPLE INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          By way of background, on December 15, 2020, the Court held a public hearing via Zoom
                                  14   webinar concerning discovery matters. During the hearing, the Court asked the parties to address
                                  15   a dispute regarding the production of certain transactional data. One outstanding dispute between
                                  16   the parties was whether Apple must produce a particular field in the data titled “proceeds reason,”
                                  17   which, according to Plaintiffs’ counsel Benjamin Siegel “indicates both which 15 percent
                                  18   commissions are pursuant to Apple’s standard policies and which are negotiated pursuant to
                                  19   individual negotiated agreements.” Siegel went on to say that “There was also a 15 percent
                                  20   exception, it appears, for NetFlix and HBO that predated Apple’s adoption[] of its year-old
                                  21   subscription policy.” Apple moved for sanctions, contending that Siegel’s statement in a public
                                  22   hearing violated the protective order in this action. The Court denied Apple’s motion, finding that
                                  23   Tim Cook’s written testimony to Congress had effectively disclosed this information. ECF No.
                                  24   305.
                                  25          Apple now moves to seal portions of the transcript of the March 4, 2021 hearing at which
                                  26   the sanctions motion was argued. Apple’s proposed redactions are to portions of the transcript in
                                  27   which the parties and the Court characterize what Siegel said during the December hearing.
                                  28   However, the Court has already found that Siegel’s statement during the December hearing did not
                                         Case 4:19-cv-03074-YGR Document 321 Filed 04/28/21 Page 2 of 2




                                   1   disclose any confidential information. The parties’ and the Court’s efforts to characterize a

                                   2   statement that did not reveal confidential information also do not reveal confidential information.

                                   3   It’s not like the parties discussed other, different confidential information in an effort to argue the

                                   4   sanctions motion. Rather, in the portions of the transcript Apple seeks to redact, the parties and

                                   5   the Court were debating what Siegel said and whether it was the same or different from Cook’s

                                   6   public testimony. The Court’s conclusion in ECF No. 305 that Siegel didn’t reveal any

                                   7   confidential information forecloses the current motion to seal, which is denied.

                                   8            IT IS SO ORDERED.

                                   9

                                  10   Dated: April 28, 2021

                                  11
                                                                                                      THOMAS S. HIXSON
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
